—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Kings County (Yancey, J.), dated January 22, 2002, which, after a nonjury trial, inter alia, directed him to pay maintenance in the amount of $1,000 per month from January 1, 2002, through December 31, 2007.
Ordered that the judgment is modified, on the law and the facts, by deleting the provision thereof directing the husband to pay maintenance from January 1, 2002, through December 31, 2007, and substituting therefor a provision directing the husband to pay maintenance from January 1, 2002, through December 31, 2006; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
The amount and duration of maintenance is a matter committed to the sound discretion of the trial court (see Ferraro v Ferraro, 257 AD2d 596, 597; Loeb v Loeb, 186 AD2d 174, 175). In this case, the amount and duration of maintenance awarded by the court was proper because the wife, who was 30 years old at the time of trial, was the custodial parent of the parties’ five young children and had been out of the work force for approximately 10 years (see Markopoulos v Markopoulos, 274 AD2d 457, 459; Ferraro v Ferraro, supra at 597-598). However, as the wife correctly concedes, although the court awarded her maintenance for a period of five years, the judgment mistakenly states that said period is to expire on December 31, 2007. Therefore, the judgment is modified accordingly.
The husband’s remaining contentions are without merit. S. Miller, J.P., Schmidt, Townes and Crane, JJ., concur.